Citation Nr: 1516112	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding a period of a temporary 100 percent disability rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for PTSD and assigned an initial 10 percent rating, effective March 27, 2006.  In July 2011, the Veteran submitted a timely notice of disagreement with the initial 10 percent disability rating assigned for PTSD.

In a March 2013 rating decision, the RO granted a 50 percent rating, with an earlier effective date of May 19, 2005, assigned a temporary total rating for hospitalization, effective June 14, 2005, and then a 50 percent rating, effective June 16, 2006.  The Board's consideration of the claim for an initial higher rating excludes the time period for which a temporary total rating was in effect.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2013 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  In August 2014, he was mailed a letter, to his last known address of record, indicating a hearing before the Board had been scheduled at the RO in Newark, New Jersey, for October 20, 2014.  In late August 2014, the letter was returned by the U.S. Post Office as the forward time had expired for this address.   In September 2014, a reminder letter was mailed to the Veteran to the same address.  However, it was once again returned by the U.S. Post Office.  
On October 8, 2014, the VARO in Newark received a letter from the Veteran in which he clearly indicated that he had relocated and provided his current address.  However, a review of the claims folder reflects, unfortunately, that the Veteran's address was not updated.  Significantly, moreover, he was never provided with notice to his current address of the upcoming Board hearing scheduled for October 20, 2014, at the RO.  Thus, the Veteran failed to show for the scheduled hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place. 

As it does not appear that the Veteran received notice of the time and place for his scheduled hearing, and there is no correspondence from the Veteran that he has withdrawn this request for a hearing, the Board finds that the Veteran should again be scheduled for a hearing at the RO before a member of the Board.  Since the RO, rather than the Board, schedules and reschedules the type of hearing he has requested, the Board must remand his claim to reschedule the hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).  The RO should ensure that the notice of the scheduled hearing is sent to the Veteran's correct address.  

On remand, the Veteran should be afforded the opportunity to clarify his wishes regarding representation.  The Veteran previously was represented by a private attorney, but he notified the RO on April 16, 2013 of his intent to be represented by  a Veterans Service Organization.  However, a new VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative is not of record.  The Veteran appears to have appointed the American Legion.  On remand the RO should associate a properly executed VA form 21-22 with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a signed copy of VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, from the Veteran, or his appointed representative, and associate the document with the VBMS or Virtual VA claims file.

2.  Reschedule the Veteran's Travel Board hearing at the earliest opportunity (also again indicate that he may have a videoconference hearing before the Board, instead, which perhaps could occur sooner).   Notify the Veteran (at his current Bayonne, New Jersey address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



